DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11-12 and 16 is/are objected to because of the following informalities:  
Claim 1: “automatedly” should read “automatically”
Claim 1: “…to said request UCD said determined conformant matching facility” should read “…to said request UCD said determined matching facility”
Claim 11: “requesting computing device” should read “requesting user computing device”
Claim 12: “said reservation feature” should read “said desired reservation feature”
Claim 16: “calculate said resource pricing is based on said request…” should read “calculate said resource pricing based on said request…”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said request including free-form content for said feature”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “said request including free-form content for a feature”.
Claim 1 recites “…matching said descriptive artifacts”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean ““…matching at least one of said plurality of descriptive artifacts”.
Claim 1 recites “wherein said revised facility scoring algorithm includes said facility scoring algorithm…” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “wherein said revised facility scoring algorithm includes a facility scoring algorithm”.
Claim 1 recites “…said determined feature scoring for said matching facility” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…said determined feature scoring for said at least one matching facility”.
Claim 11 recites “…to determine at least one facility matching said descriptive artifacts “. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…to determine at least one facility matching at least one of said plurality of descriptive artifacts “
Claim 11 recites “wherein said matching facility at least partially conforms… “. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “wherein said at least one matching facility at least partially conforms…  “
Claim 11 recites “…which conforms to use for said at least some of said descriptive artifacts “. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…which conforms to use for at least some of said plurality of descriptive artifacts “
Claim 11 recites “…a location for each said facility “. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…a location for each facility of a plurality of facilities “
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a request for a hospitality booking from a requesting user, said request encompassing a plurality of descriptive artifacts for said booking, said request including free-form content for said feature; analyzing said requested booking for at least one facility matching said descriptive artifacts in [ledger] based on a scoring algorithm; determining said matching facility and a feature scoring for said matching facility based on said scoring algorithm encompassing artifact interpretation, wherein said matching facility at least partially conforms to said descriptive artifacts; reconfiguring or updating said [ledger] as needed with said conformant matching facility and formulating a revised facility scoring algorithm, wherein said [ledger] is reconfigured to include at least one field associated with said matching facility which conforms to use for at least one of said descriptive artifacts, wherein said revised facility scoring algorithm includes said facility scoring algorithm revised at least based on said determined feature scoring for said matching facility; and generating for delivery to said requesting [user] said determined conformant matching facility for selection.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers determining and delivering a lodging facility matching a user request which is a method of organizing a human activity. That is, the method allows for fundamental economic principles or practices; commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites computing device (UCD) with a user-controlled graphical user interface (GUI), availability engine, processor and local data store. Each of the additional limitations is recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (local data store, remote data store, GUI, processor are still recited at a high level of generality which amounts to instructions of applying the abstract idea in a computer) or providing significantly more limitations (receiving and transmitting data over a network, saving and retrieving data in a memory and electronic ledgers are well understood, routine and conventional functions according to MPEP 2106.05(d)(II)). 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (processor and remote data store are still recited at a high level of generality which amounts to instructions of applying the abstract idea in a computer) or providing significantly more limitations.
Dependent claim 6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 7 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (local data store is still recited at a high level of generality which amounts to instructions of applying the abstract idea in a computer) or providing significantly more limitations.
Dependent claim 8 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 10 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “; receive a hospitality booking request, wherein said request encompasses a plurality of descriptive artifacts for a desired reservation feature based on free-form content; wherein said availability engine is configured to analyze said request to determine at least one facility matching said descriptive artifacts in [ledger] based on a scoring algorithm encompassing artifact interpretation, wherein said matching facility at least partially conforms to said descriptive artifacts; adaptively reconfigure said [ledger] based on said analysis and to formulate a revised facility scoring algorithm based on said determined feature scoring for said matching facility and including at least one descriptive field associated with said matching facility; generate for delivery to said [user] said determined matching facility for selection; search said [ledger] for optional additive features, and further configured to determine said optional additive features based on a feature scoring algorithm including at least a known correlation between said matching facility and features in [ledger] associated with at least said matching facility or a related facility, and further configured to deliver said determined optional additive features to said [user] for selection; wherein upon user selection of an entry comprising at least one of said applicable optional additive features or said matching facility, deliver an authorization request to a provider associated with said user selected entry and correspondingly update said [ledger]; generate a message to a [second ledger] corresponding to a booking reservation of said selected entry to reconfigure a [second ledger] associated with said selected entry to include said at least one descriptive field associated with said matching facility which conforms to use for said at least some of said descriptive artifacts; deliver a reservation confirmation to the requesting [user] upon receiving confirmation of said booking; update availability in said [ledger] and at least said [second ledger] associated with said selected entry based on said booking's usage; populate content for subsequent delivery to associated [users] to include said conformant matching facility as a booking option; wherein said [ledger] is structured with facility dimensional artifacts and a location for each said facility; and price bookings using a pricing algorithm based at least on demand, and time utilization for each facility.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers determining and delivering a lodging facility matching a user request which is a method of organizing a human activity. That is, the method allows for fundamental economic principles or practices; commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor with an availability engine; a communications interface; and a local data store and at least one remote data store, a graphical user interface (GUI) on a requesting user computing device (UCD). Each of the additional limitations is recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 12 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 13-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application (processor, local data store and remote data store are still recited at a high level of generality which amounts to instructions of applying the abstract idea on a computer) or providing significantly more limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Garman (US 9,342,837).
As per claim 1, Gerstner discloses a method for a processor to adapt search input criteria for searching at least one data store while fulfilling hospitality booking request, said processor including an availability engine and associated with a local data store and a communication interface, comprising the steps of: 
said processor receiving a request for a hospitality booking from a requesting user computing device (UCD) with a user-controlled graphical user interface (GUI), said request encompassing a plurality of descriptive artifacts for said booking (paragraph 95 and 142), 
said availability engine analyzing said requested booking for at least one facility matching said descriptive artifacts in said local data store based on a scoring algorithm (paragraph 143-144); 
said availability engine determining said matching facility and a feature scoring for said matching facility based on said scoring algorithm encompassing artifact interpretation, wherein said matching facility at least partially conforms to said descriptive artifacts (paragraph 144-154); 
said processor automatedly reconfiguring or updating said local data store as needed with said conformant matching facility and formulating a revised facility scoring algorithm, wherein said local data store is reconfigured to include at least one field associated with said matching facility which conforms to use for at least one of said descriptive artifacts, wherein said revised facility scoring algorithm includes said facility scoring algorithm revised at least based on said determined feature scoring for said matching facility (paragraph 91, 151-154, 157, 160, “At step 740, web server 532 combines the weighted values generated in step 735 to generate a rank score for the hotel room. Web server 532 associates the rank score with the hotel room. The weighted values may be combined by simply adding the weighted values generated in step 735. Alternatively, one or more of the outliers may be removed. For example, the lowest weighted value and the highest weighted value may be removed before the remaining weighted values are combined”); and 
said processor generating for delivery to said requesting UCD said determined conformant matching facility for selection (paragraph 154).
However, Gerstner does not disclose but Garman discloses said request including free-form content for said feature (fig. 25-28, col. 7:25-43);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Garman in the teaching of Gerstner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 2-3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Garman (US 9,342,837), as disclosed in the rejection of claim 1, in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518).
As per claim 2, Gerstner discloses wherein said local data store is structured with facility dimensional artifacts and a location for each said facility (paragraph 54-60). However, Gerstner does not disclose but Oztekin discloses searching said local data store for optional additive features, and determining applicable optional additive features based on a feature scoring algorithm including at least a known correlation between said matching facility and features in a remote data store associated with at least the matching facility or a related facility and delivering said optional additive features to said GUI (paragraph 39-60, 65-72, 80-86 and 99-104, the system collects information/description about hotels from different sources and matches the features of the hotels to each other to create a consolidated and up to date information about the hotel and hotel deals; 
said processor populating said GUI for subsequent delivery to associated UCDs, including said conformant matching facility as a booking option (paragraph 94-95, the system caches the consolidated information to be retrieved faster for next searches); 
wherein said availability engine includes a pricing algorithm for pricing bookings based at least on time utilization for each said facility (paragraph 94-95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Oztekin in the teaching of Gerstner, in order to view individual descriptions and search across descriptions of multiple hotels (please see Oztekin paragraph 102, abstract).
However, Gerstner does not disclose but Nishida discloses upon user selection of an entry using said GUI, wherein said entry is at least one of said matching facility or at least one of said applicable optional additive features (paragraph 97-98, the user selects a desired matching hotel to search query); 
said processor generating a message to a remote data store corresponding to a booking reservation of said selected entry to reconfigure a remote data store associated with said selected entry to include at least one field associated with said matching facility which conforms to use for said at least some of said descriptive artifacts (paragraph 100-104, the reservation is sent to the corresponding database to include the selected entry in the reservation); 
upon receiving confirmation of said booking, delivering a reservation confirmation to the UCD (paragraph 101-103); 
updating availability in said local data store and at least said remote data store associated with said selected entry based on said booking's usage (paragraph 105, the franchise database and general database are updated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Nishida in the teaching of Gerstner, in order that even when users gather to a certain reservation site, chance of reserving at the facility is not lost and the number of remaining rooms of whole reservation sites can be properly managed (please see Nishida paragraph 20, abstract).
 However, Gerstner does not disclose but Adkins discloses wherein said availability engine includes a pricing algorithm for pricing bookings based at least on demand (paragraph 19-22 and 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Adkins in the teaching of Gerstner, in order to set the optimal price for a hotel property (Adkins, abstract). 
As per claim 3, Gerstner discloses wherein said feature is or is associated with an event space (paragraph 17).
As per claim 4, Gerstner does not disclose but Oztekin discloses wherein said optional additive features and said matching facility are sourced from different providers (paragraph 21-26)(please see claim 2 rejection for combination rationale).
As per claim 5, Gerstner does not disclose but Oztekin discloses wherein said processor determines resource availability and resource pricing for said optional additive features by querying at least one remote data store (paragraph 21-26 and 68-72)(please see claim 2 rejection for combination rationale).
As per claim 7, Gerstner discloses wherein unmatched features are correlated in said local data store with at least one descriptive artifact for use in a plurality of facilities (paragraph 85-87 and 91, the database stores features and amenities of all hotel rooms. Examiner interprets unmatched features as hotel rooms/amenities that were not matched to the search query).
As per claim 10, Gerstner discloses wherein said matching facility is usable for multiple purposes (paragraph 17).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Garman (US 9,342,837) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518), as disclosed in the rejection of claim 5, in further view of Blecharczyk (US 2014/0278591).
As per claim 6, Gerstner does not disclose but Oztekin discloses wherein said resource pricing is calculated based on said request, selected features (paragraph 66-72)(please see claim 2 rejection for combination rationale). 
However, Gerstner does not disclose but Blecharczyk discloses wherein the pricing is calculated based on determined fees for preparing applicable features (paragraph 20, cleaning fee).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Blecharczyk in the teaching of Gerstner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Garman (US 9,342,837) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518), as disclosed in the rejection of claim 5, in further view of Diliberto (US 2014/0214461).
As per claim 8, Gerstner does not disclose but Diliberto discloses wherein said feature scoring algorithm is further revised based on trend analysis encompassing prior requests (paragraph 32, 36, 40, 68 and 79.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Diliberto in the teaching of Gerstner, in order for the hotel marketability index element [to] be used by a hosting entity in providing feedback information or consultations to a supplier (Diliberto, paragraph 28).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Garman (US 9,342,837) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518) in further view of Diliberto (US 2014/0214461), as disclosed in the rejection of claim 8, in view of Bosworth (US 20140067469).
As per claim 9, Gerstner in view of Diliberto does not disclose that the trend analysis encompassing prior request is used to determine predictive demand. However, Bosworth discloses wherein said trend analysis is used to determine predictive demand (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bosworth in the teaching of Gerstner in view of Diliberto, in order to generate the optimized shadow price (Bosworth, paragraph 58).
Claim(s) 11-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518).
As per claim 11, Gerstner discloses a modular adaptive operations and logistics system for adapting search input criteria and reconfiguring at least one data store and for fulfilling a hospitality request based at least in part on free form entry in a Graphical User Interface (GUI), comprising: 
a processor with an availability engine (paragraph 95, 142-144); 
a communications interface (paragraph 94); and
 a local data store and at least one remote data store;
 wherein said processor is configured to receive a hospitality booking request from a graphical user interface (GUI) on a requesting user computing device (UCD), wherein said request encompasses a plurality of descriptive artifacts for a desired reservation feature based on free-form content (paragraph 95, 100-116); 
wherein said availability engine is configured to analyze said request to determine at least one facility matching said descriptive artifacts in said local data store based on a scoring algorithm encompassing artifact interpretation, wherein said matching facility at least partially conforms to said descriptive artifacts (paragraph 144-154); 
wherein said processor is further configured to adaptively reconfigure said local data store based on said analysis and to formulate a revised facility scoring algorithm based on said determined feature scoring for said matching facility and including at least one descriptive field associated with said matching facility (paragraph 91, 151-154, 157 and 160);
wherein said processor is further configured to generate for delivery to said GUI said determined matching facility for selection (paragraph 154); 
wherein said local data store is structured with facility dimensional artifacts and a location for each said facility (paragraph 54-60);
However, Gerstner does not disclose but Oztekin discloses wherein said processor is further configured to search said local data store for optional additive features, and further configured to determine said optional additive features based on a feature scoring algorithm including at least a known correlation between said matching facility and features in a data store associated with at least said matching facility or a related facility, and further configured to deliver said determined optional additive features to said GUI for selection (paragraph 39-60, 65-72, 80-86, 99-104 and 105-115) ; 
wherein said processor is further configured to populate GUI content for subsequent delivery to associated UCDs to include said conformant matching facility as a booking option (paragraph 94-95);
 wherein said availability engine is further configured to price bookings using a pricing algorithm based at least on time utilization for each facility (paragraph 94-95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Oztekin in the teaching of Gerstner, in order to view individual descriptions and search across descriptions of multiple hotels (please see Oztekin paragraph 102, abstract).
However, Gerstner does not disclose but Nishida discloses wherein upon user selection of an entry comprising at least one of said applicable optional additive features or said matching facility, said processor is further configured to deliver an authorization request to a provider associated with said user selected entry and correspondingly update said local data store (paragraph 100-105); 
wherein said processor is further configured to generate a message to a remote data store corresponding to a booking reservation of said selected entry to reconfigure a remote data store associated with said selected entry to include said at least one descriptive field associated with said matching facility which conforms to use for said at least some of said descriptive artifacts (paragraph 100-105);
 wherein said processor is further configured to deliver a reservation confirmation to the requesting computing device upon receiving confirmation of said booking (paragraph 101-103); 
wherein said processor is further configured to update availability in said local data store and at least said remote data store associated with said selected entry based on said booking's usage (paragraph 105, the local and remote databases are updated with the new reservation accordingly); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Nishida in the teaching of Gerstner, in order that even when users gather to a certain reservation site, chance of reserving at the facility is not lost and the number of remaining rooms of whole reservation sites can be properly managed (please see Nishida paragraph 20, abstract).
 However, Gerstner does not disclose but Adkins discloses wherein said availability engine includes a pricing algorithm for pricing bookings based at least on demand (paragraph 19-22 and 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Adkins in the teaching of Gerstner, in order to set the optimal price for a hotel property (Adkins, abstract). 
As per claim 12, Gerstner discloses wherein said reservation feature is or is associated with an event space (paragraph 17).
As per claim 13, Gerstner does not disclose but Oztekin discloses gathering at least one optional additive feature in hotel descriptions (paragraph 42-45, 50 and 66-67, hotel description is consolidated from various sources which includes amenities)(please see claim 11 rejection for combination rationale). However, Gerstner in view of Oztekin does not disclose wherein the processor is further configured to deliver an order for at least one optional additive feature to a feature provider. However, Nishida discloses delivering an order for at least one hotel description to a feature provider (paragraph 100-105, sending a hotel reservation for a hotel to a hotel provider)(please see claim 11 rejection for combination rationale).
As per claim 14, Gerstner does not disclose but Oztekin discloses wherein said optional additive features and said matching facility are sourced from different providers (paragraph 21-26)(please see claim 11 rejection for combination rationale).
As per claim 15, Gerstner does not disclose but Oztekin discloses wherein said processor is further configured to determine resource availability and resource pricing for said optional additive features by querying at least one remote data store (paragraph 21-26 and 68-72) (please see claim 11 rejection for combination rationale). 
As per claim 17, Gerstner discloses wherein unmatched features are correlated with at least one of said descriptive artifacts for use in a plurality of facilities (paragraph 85-87 and 91).
As per claim 20, Gerstner discloses wherein said availability engine is further configured to calculate said artifact interpretation based on at least user input in combination with dimensional artifacts in inventory parameters in said local data store (paragraph 95-99, 100-116, 142-145).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518), as disclosed in the rejection of claim 15, in further view of Blecharczyk (US 2014/0278591).
As per claim 16, Gerstner does not disclose but Oztekin discloses wherein said resource pricing is calculated based on said request, selected features (paragraph 66-72)(please see claim 2 rejection for combination rationale). 
However, Gerstner does not disclose but Blecharczyk discloses wherein the pricing is calculated based on determined fees for preparing applicable features (paragraph 20, cleaning fee).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Blecharczyk in the teaching of Gerstner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518), as disclosed in the rejection of claim 11, in further view of Diliberto (US 2014/0214461).
As per claim 18, Gerstner does not disclose but Diliberto discloses wherein said processor is further configured to revise said feature scoring algorithm based on trend analysis encompassing prior requests (paragraph 32, 36, 40, 68 and 79.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Diliberto in the teaching of Gerstner, in order for the hotel marketability index element [to] be used by a hosting entity in providing feedback information or consultations to a supplier (Diliberto, paragraph 28).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2012/0066215) in view of Oztekin (US 20130124564), Nishida (US 20110099038) and Adkins (US 20140222518) in further view of Diliberto (US 2014/0214461), as disclosed in the rejection of claim 18, in view of Bosworth (US 20140067469).
As per claim 19, Gerstner in view of Diliberto does not disclose that the trend analysis encompassing prior request is used to determine predictive demand. However, Bosworth discloses wherein said trend analysis is used to determine predictive demand (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bosworth in the teaching of Gerstner in view of Diliberto, in order to generate the optimized shadow price (Bosworth, paragraph 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628